Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 3/15/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Application 16/935,600 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 25-42, 45, and 47 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach the claimed combination of features including: the method of impedance matching including a variable reactance element (VRE), the VRE having different positions for providing different reactances; determining a parameter related to the matching network or plasma chamber; determining, based on the determined parameter, potential new positions for the VRE that would have a threshold effectiveness in providing an impedance match between the RF source and the plasma chamber; determining a preferred position for the VRE by determining a one of the potential new positions meeting the threshold effectiveness whose efficiency in delivering RF power from the RF input to the RF output would cause an RF power at the RF output to be closest to a desired RF power; and altering the VRE to the preferred position (Claims 25-34), or the impedance matching network including a variable reactance element (VRE), the VRE having different positions for providing different reactances; and a control circuit configured to carry out the operations of: determining a parameter related to .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E JONES whose telephone number is (571)272-1762. The examiner can normally be reached 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/Stephen E. Jones/Primary Examiner, Art Unit 2843